                Case 2:20-cr-00094-RSM Document 159 Filed 07/29/21 Page 1 of 2




 1                                                            The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
10
          UNITED STATES OF AMERICA,                           NO.    CR20-094 RSM
11
                                        Plaintiff,
12                                                            ORDER
          v.
13
          (1) GUSTAVO SANDOVAL-AGURCIA,
14        (2) ELIAS NEFTALI MONTES-SEVILLA,
15        (3) JORGE URIEL ESQUIVEL-MENA,
          (4) FRANCISCO JAVIER ESQUIVEL-MENA,
16        (5) BALDEMAR MARTINEZ-RICO, and
          (6) WILMER GALINDO-MARADIAGA,
17
18                                      Defendants.

19
               THIS COURT having considered the stipulation of the parties regarding the pre-trial
20
     motions schedule, hereby:
21
               ORDERS that on or before September 10, 2021, counsel for Gustavo Sandoval-
22
     Agurcia, Elias Neftali Montes-Sevilla, and the government shall inform the Court whether
23
     guilty pleas have been entered or are scheduled to be entered for Mr. Sandoval-Agurcia
24
     and/or Mr. Montes-Sevilla or alternatively file a stipulated motion to continue the trial date.
25
     //
26
     //
27
     //
28

      Order - 1
      U.S. v. Sandoval-Agurcia et al., CR20-094 RSM
             Case 2:20-cr-00094-RSM Document 159 Filed 07/29/21 Page 2 of 2




 1          Dated this 29th day of July, 2021.
 2
 3
 4                                                   A
                                                     RICARDO S. MARTINEZ
 5                                                   CHIEF UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9 Presented by:
10
11 s/ Stephen Hobbs
   STEPHEN HOBBS
12 Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Order - 2
     U.S. v. Sandoval-Agurcia et al., CR20-094 RSM
